DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8, 14 in the reply filed on 02/08/2021 is acknowledged.  No arguments were presented for the traversal. The requirement is still deemed proper and is therefore made FINAL. Claims 9-13, 15-20 are withdrawn from further considerations. 
Drawings
The drawings are objected to because they are blurry and of poor quality. See 37 CFR 1.84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because it is not clear how the how or what sensor is operable to trigger a first indicator in response to predetermined motion of the first fluid conduit to indicate that the first flow control adjuster is associated with the first fluid conduit. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the sensor is responding to the predetermined motion of the first fluid conduit to indicate the first flow control adjuster is associated with first fluid conduit. Further, what the motion is in reference to? Can the handpiece be sat on a table and a motion of the handpiece would be sensed to indicate the first flow control adjuster associated with the first conduit? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childress (4,106,198) in view of Meyer (6,152,735) and Pond (2007/0148615).
Childress discloses a dental delivery system (fig. 3) comprising: at least a first fluid conduit (fig. 1) for supplying fluid via the delivery system to a handpiece (e.g. 15a) connected to a distal end of the conduit; and an indicator circuit comprising a plurality of sensors and a plurality of indicators corresponding to the plurality of flow control adjusters, wherein a first sensor (e.g. col. line 45+) of the plurality of sensors is operable to trigger a first indicator of the plurality of indicators in response to predetermined motion of the first fluid conduit to indicate the specific handpiece is removed.
 Childress fail to teach a plurality of flow control adjusters positioned on the delivery system at a location remote from the at least one fluid conduit, wherein a first flow control adjuster of the plurality of flow control adjusters is operable to change a fluid flow rate in the first fluid conduit and indicator of the control adjuster and whip arms; however, Meyer teaches a dental delivery system including (fig 1-3) including fluid flow/volume controlling knobs to control the flow/volume of treatment solutions and whip arms 26. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Childress by providing controlling knobs as claimed as taught by Meyer for adjusting the flow the fluid (rather than constant flow) being delivered to the patient and whip arms for automatically restoring the handpiece in position. 
Pond teaches a dental delivery system including LED indicators to determine which specific reservoir is being accessed by the dental handpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Childress/Meyer by providing LED indicator as claimed as taught by Pond to easily recognize with specific fluid is being associated with the handpiece and the control adjuster and treat the patient more conveniently.  
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childress (4,106,198) in view of Meyer (6,152,735) and Pond (2007/0148615) as applied to claim 1 above and further in view of Peralta (6,358,048).
Childress/Meyer/Pond discloses the invention substantially as claimed except for pneumatic valve as claimed; however,
Peralta teaches such pneumatic valve for the handpiece as claimed (abstract) Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Childress/Meyer/Pond by providing the pneumatic valve as claimed as taught by Peralta as an alternate form to effectively sense when the handpiece is removed from the holder.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childress in view of Meyer and Pond and Peralta as applied to claim 7 above and further in view of Meloul et al. (6,261,219)
Childress/Meyer/Pond/Peralta discloses the invention substantially as claimed except for pressure transducer to receive a signal from the pneumatic valve as claimed; however, Meloul teaches indicator circuit using a pressure transducer to receive a signal as claimed (col. 5, lines 30-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Childress/Meyer/Pond/Peralta by providing the pressure transducer for receiving signal to the indicator circuit as claimed as taught by Meloul to indicate user which LED should be illuminated to provide the appropriate pressures for transferring the treatment fluids from delivery system to the handpiece.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772